DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B and Species E in the reply filed on 11/2/2022 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collazo et al. (US Pat. No. 5,782,925; hereinafter Collazo).
Collazo discloses the following regarding claim 1: a tibial spacer system comprising: a provisional component (7) comprising: a body (physical body of element 7); an articulating surface (8) positioned on the body configured to engage condylar surfaces of a femoral component (1) (Fig. 1; col. 3, lines 18-47); and an alignment tab (central portion of element 8) extending from the body (Fig. 1); and a sizing extension (15) extending from the body opposite the articulating surface (Fig. 1), the sizing extension comprising: a bone engagement surface (lower surface of element 15); an edge periphery region (17) extending from the bone engagement surface (Fig. 1); and a first alignment indicator (25) located on the edge periphery region of the sizing extension (Fig. 1; col. 4, lines 33-col. 5, lines 15).  
Collazo discloses the following regarding claim 2: the tibial spacer system of claim 1, further comprising the femoral component, the femoral component comprising: a first condylar body (2); a second condylar body (3) connected to the first condylar body (Fig. 1); and a pin port (6) extending into the femoral component (Fig. 1), the pin port configured to align with the alignment tab (Fig. 1, where upon the assembly of the device, element 6 aligns horizontally with the central portion of element 8).
Collazo discloses the following regarding claim 3: the tibial spacer system of claim 2, further comprising a pin (11) configured to be inserted into the pin port (Fig. 1; col. 3, lines 26-47).  
Collazo discloses the following regarding claim 4: the tibial spacer system of claim 3, wherein the alignment tab includes a notch (recessed central portion on element 8 that houses element 11) configured to receive the pin when the femoral component is located in an extension position relative to the articulating surface (Fig. 1; col. 3, lines 26-47).  
Collazo discloses the following regarding claim 5: the tibial spacer system of claim 1, wherein the body of the provisional component and the sizing extension are integrated into a monolithic component (upon the assembly of elements 7 and 15) (Fig. 1; col. 3, lines 48-col. 4, lines 32).  
Collazo discloses the following regarding claim 6: the tibial spacer system of claim 1, wherein the sizing extension comprises a plate attachable to the body of the provisional component (Fig. 1; col. 3, lines 48-col. 4, lines 32).  
Collazo discloses the following regarding claim 9: a tibial spacer system comprising: a provisional component (7) comprising: an articulating surface (8) configured to engage condylar surfaces of a femoral component (1) (Fig. 1; col. 3, lines 18-47); a first bearing surface (9) disposed opposite the articulating surface (Figs. 1-2); and a first edge periphery region (side walls of element 7) connecting the articulating surface and the first bearing surface (Figs. 1-2); a trial bearing (15) comprising: a bone engagement surface (lower surface of element 15); a second bearing surface (16) disposed opposite the bone engagement surface (Fig. 1); and a second edge periphery region (17) connecting the bone engagement surface and the second bearing surface (Fig. 1); and a pivot coupling (21, 23, 27) connecting the first bearing surface and the second bearing surface (Figs. 1, 3, 4; col. 4, lines 15-32) configured to permit the trial bearing to rotate relative to the provisional component (via elements 23, 24, 26, 26’; col. 3, lines 48-col. 4, lines 50).  
Collazo discloses the following regarding claim 10: the tibial spacer system of claim 9, wherein the pivot coupling comprises: a peg (27) extending from the second bearing surface (Figs. 1, 4); and a socket (18, 22) extending into the first bearing surface (Figs. 1, 4); wherein the peg is positioned to align with the socket when the second edge periphery region is substantially aligned with the first edge periphery region (Figs. 1, 4; col. 3, lines 48-col. 4, lines 14).  
Collazo discloses the following regarding claim 11: the tibial spacer system of claim 9, wherein: the peg is positioned on the second bearing surface so as to be co-axial with a mechanical axis (longitudinal axis) of the tibia (Figs. 1, 4); and the socket is positioned on the first bearing surface so as to be co-axial with the mechanical axis of the tibia (Figs. 1, 4).  
Collazo discloses the following regarding claim 12: the tibial spacer system of claim 9, wherein the provisional component further comprises an alignment tab (central region of element 8) extending from the first edge periphery region (Fig. 1).  
Collazo discloses the following regarding claim 13: the tibial spacer system of claim 12, further comprising the femoral component, the femoral component comprising: a first condylar body (2); a second condylar body (3) connected to the first condylar body (Fig. 1); and a pin port (6) extending into the femoral component, the pin port configured to align with the alignment tab (Fig. 1, where upon the assembly of the device, element 6 aligns horizontally with the central portion of element 8).  
Collazo discloses the following regarding claim 14: the tibial spacer system of claim 13, further comprising a pin (11) configured to be inserted into the pin port (Fig. 1; col. 3, lines 26-47).  
Collazo discloses the following regarding claim 15: the tibial spacer system of claim 14, wherein the alignment tab includes a notch (recessed central portion on element 8 that houses element 11) configured to receive the pin when the femoral component is located in an extension position relative to the articulating surface (Fig. 1; col. 3, lines 26-47).
Collazo discloses the following regarding claim 16: the tibial spacer system of claim 9, wherein the first edge periphery region includes a first alignment indicator (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collazo in view of Wogoman et al. (US Pat. No. 8,968,412; hereinafter Wogoman).
	Collazo discloses the limitations of the claimed invention, as described above. It further recites that surgeons are provided with implant components having a variety of sizes, so that the surgeon can choose the best fitting devices for a particular patient (col. 4, lines 50-65). However, Collazo does not explicitly recite that the plurality of provisional components includes different thicknesses.  Wogoman teaches that it is well known in the art that provisional components of knee implants are provided with different thicknesses (col. 13, lines 36-60; col. 26, lines 33-41) in order to ensure that the implants will properly fit the anatomy of a particular patient. It would have been obvious to one having ordinary skill in the art to modify the provisional components of Collazo to have varying thicknesses, as taught by Wogoman, for the purpose of ensuring that the implants will properly fit the anatomy of a particular patient. 

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collazo in view of Wentorf (US Pub. No. 2012/0022660).
	Collazo discloses the limitations of the claimed invention, as described above. It further recites a second alignment indicator (20, 20’ or 13) located on the edge periphery regions and spaced apart from the first alignment indicator (Figs. 1, 3, 4; col. 4, lines 33-col. 5, lines 15). However, it does not recite the first alignment indicator being located proximate a center of a posterior portion of the edge periphery region. Wentorf teaches that it is well known in the art that trial knee implants are provided with a first alignment indicator proximate a center of a posterior portion (70P) and a second alignment indicator (70A) spaced apart from the first (Figs. 4A-4B; paras. 0103, 0133), in order to aid in the proper rotational orientation of the trial implants. It would have been obvious to one having ordinary skill in the art to modify the alignment indicators of Collazo, according to the teachings of Wentorf, for the purpose of aiding in the proper rotational orientation of the trial implants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774